DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/18/2021, in reply to the Office Action mailed 11/23/2020, is acknowledged and has been entered.  Claims 1, 4, 26 and 28 have been amended.  Claims 1, 3-21, 26-28 and 35-39 are pending, of which claims 26-28 and 35-39 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1 and 3-21 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated herein.  New grounds of rejection are set forth below, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermand et al. (EJNMMI Research, 2014, 4:51, page 1-12) in view of Young (US 6,235,486)
Timmerand discloses that prostate cancer is a leading cause of death in the male population of the western world. Human kallikrein-related peptidase 2 (hK2) is abundantly expressed in malignant prostatic tissue, and its gene, KLK2, is regulated by the androgen receptor. 11B6 is a murine IgG1 monoclonal antibody directed against free human hK2. In this study, we performed a preclinical evaluation of 111In-labelled 11B6 in mouse xenografts to investigate its potential in the clinical staging and assessment of metastatic prostate cancer. 11B6 was radiolabelled with 111In through CHX-A″-DTPA chelation. In vivo biodistribution and uptake of 111In-DTPA-11B6 were measured until 168 h post-injection in NMRI nude mice bearing subcutaneous LNCaP 
Tumour uptake of 111In-DTPA-11B6 in LNCaP xenografts was 19% ± 0.78%IA/g at 48 h, giving a tumour-toblood ratio of 1.6, which increases to 2.4 at 1 week post-injection. Accumulation was low in other organs except for the salivary glands, which is probably the result of cross-reactivity with mouse kallikreins. Significantly lower tumour accumulation was observed in competitive assays and DU145 xenografts. SPECT/CT imaging could clearly visualize the subcutaneous and intra-tibial LNCaP xenografts. 
Our study demonstrates the potential of 111In-DTPA-11B6 for the detection of metastatic prostate cancer and monitoring anti-androgen therapy, as it exhibits an increased uptake and accumulation in viable tumour when compared to normal tissue. A humanised version of the 11B6 monoclonal antibody is currently under evaluation (page 1).
The tumour accumulation of 111In-DTPA-11B6 was hK2-specific, as verified by the low accumulation in the negative control (page 10).
With regard to claims 1 and 9, it is interpreted that the assessing androgen receptor activity and the presence and/or activity of the androgen receptor axis is inherently detected upon imaging androgen receptor signaling, as no additional steps are actively required.  For example, a tracer-labelled hK2-specific antibody is administered to a subject and detected in the tissue of the subject.  With regard to 
With regard to claims 8, 10, 11 and 13-15, SPECT images were recorded at 48 and 72 hours (page 4).
With regard to claim 12, metastasis to bone is taught (page 9).
With regard to claims 18 and 19, monitoring treatment response is taught (abstract, page 11).
With regard to claims 2 and 17, Timmermand does not specifically recite wherein the tissue comprises breast tissue.
Young teaches that hK2, like PSA, may be involved in growth control in not only prostate but other androgen receptor-positve tissues. Therefore, it is believed that hK2 is a prognostic or predictive marker for breast cancer. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teaching of Timmermand comprising imaging of prostate cancer, in which hK2 is abundantly expressed and its gene regulated by the androgen receptor, for imaging breast cancer.  One would have been motivated to do so, with a reasonable expectation of success because, Young teaches that hK2 may be involved in growth control in not only prostate but other androgen receptor-positve tissues and that hK2 is a prognostic or predictive marker for breast cancer.  

Claim(s) 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermand et al. (EJNMMI Research, 2014, 4:51, page 1-12) in view of Young .
The rejection over Timmerand and Young is applied as above.
With regard to claim 7, Timmermand does not specifically recite 89Zr labelled 11B6.
Timmermand III teaches antibody polypeptides with binding specificity for human kallikrein-2 (hK2), and the use of said antibody polypeptides in the diagnosis and treatment of prostate cancer.  Preferably antibodies include humanized 11B6 (paragraph 0034).  	A further preferred linker is deferoxamine, DFO, for example as used in 89Zr-DFO-[antibody polypeptide of the invention]. Optionally, the antibody polypeptide of the invention may (or may not) further comprises a detectable moiety. For example, a detectable moiety may comprise or consist of a radioisotope, such as a radioisotope selected from the group consisting of 99mTc,  111In, 67Ga, 68Ga, 72As, 89Zr, 123I (paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute 89Zr labelled hu11B6 in the methods of Timmermand and Young when the teachings of Timmermand and Young are taken in view of Timmermand III.  One would have been motivated to do so, with a reasonable expectation of success, because Timmermand III teaches that humanized 11B6 exhibits an enhanced therapeutic ratio compared to the parent murine 11B6 antibody (m11B6) from which their CDR sequences were derived (paragraph 0034).  One would have been motivated to substitute 89Zr as a functionally equivalent radioisotope for use as a detectable .

Response to arguments
Applicant argues that the current application unexpectedly shows experimental evidence of intracellular accumulation of a tracer-labelled antibody administered to a subject in breast tissue.  Applicant asserts that prior to the in vivo and in vitro studies discussed in the current application, there was no teaching or suggestion that the presently claimed methods would be operable for assessing AR activity within breast tissue of subjects. Indeed, the current application emphasizes that the presently claimed methods transform the use of antibodies in diagnosis and therapy.  Applicant cites FIG. 21E (reproduced below) showing a graph indicating that labeled antibodies are taken up highly by BT474 tumor xenografts (breast cancer tumor xenografts) in an AR-positive breast cancer tumor model.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that with regard to the assertion of unexpectedly intracellular accumulation of a tracer-labelled antibody administered to a subject in breast tissue, it is respectfully submitted that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g.,In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  In the instant case, detection of a tracer labeled hk2-specific antibody (e.g. 111In-labelled 11B6) administered to a subject is known for detection of prostate cancer.  As Young teaches that hK2 may be a prognostic or 
	Applicant further argues that Timmermand, alone or in combination with Young, does not teach or suggest using tracer-labelled hK2-specific or PSA-specific antibodies to target breast tissue or determining AR activity in breast tissue of the subject, as presently claimed. Rather, Timmermand is directed to “a preclinical evaluation of '''In-labelled 11B6 in mouse xenografts to investigate its potential in the clinical staging and assessment of metastatic prostate cancer”.  Applicant respectfully points out that all of Young’s studies are conducted exclusively outside the body on processed samples obtained from a subject (see Young, Examples 1-2), which is significantly different from “administering, to the subject, a tracer-labelled hK2-specific or PSA-specific antibody” as recited by the present claims.  Applicant asserts that Young’s examples are in vitro experiments, and the methods described by Young require extensive processing on its obtained breast tissue samples to detect protein and/or RNA.  
	With regard to the argument that Young’s examples are in vitro experiments which require extensive processing, it is respectfully submitted that Timmermand meets the limitations of administration of tracer-labelled hK2-specific for in vivo detection of androgen receptor positive tissue.  As breast cancer may also be androgen-receptor positive, and hk2 may be a predictive marker for breast cancer, it would have been 
	Applicant argues that the Examiner uses impermissible hindsight to allege the combination of the cited references teaches or suggests the presently claimed methods. y, the Office Action does not explain how immunoassay methods described by Young would work, either alone or in combination with Timmermand, to determine AR activity in a subject by administering a tracer-labelled hK2-specific or PSA-specific antibody; and detecting the presence of the labeled antibody in breast tissue of the subject as recited by the present claims.  Applicant asserts that given that Young merely indicates that hK2 can be detected in samples obtained from breast cancer tissue or produced by breast cancer cells, Young, alone or in combination with Timmermand, fails to teach or suggest the presently claimed methods. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618